Exhibit 10.1

 

JERRICK MEDIA HOLDINGS, INC.
2020 OMNIBUS EQUITY INCENTIVE PLAN

 

Section 1. Purpose of Plan.

 

The name of the Plan is the Jerrick Media Holdings, Inc. 2020 Omnibus Equity
Incentive Plan. The purposes of the Plan are to (i) provide an additional
incentive to selected employees, directors and independent contractors of the
Company or its Affiliates whose contributions are essential to the growth and
success of the Company, (ii) strengthen the commitment of such individuals to
the Company and its Affiliates, (iii) motivate those individuals to faithfully
and diligently perform their responsibilities and (iv) attract and retain
competent and dedicated individuals whose efforts will result in the long-term
growth and profitability of the Company. To accomplish these purposes, the Plan
provides that the Company may grant Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Other Stock-Based Awards or any
combination of the foregoing.

 

Section 2. Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a) “Administrator” means the Board, or, if and to the extent the Board does not
administer the Plan, the Committee in accordance with Section 3 hereof.

 

(b) “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified as of any date of determination.

 

(c) “Applicable Laws” means the applicable requirements under U.S. federal and
state corporate laws, U.S. federal and state securities laws, including the
Code, any stock exchange or quotation system on which the Common Stock is listed
or quoted and the applicable laws of any other country or jurisdiction where
Awards are granted under the Plan, as are in effect from time to time.

 

(d) “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit or Other Stock-Based Award granted under the Plan.

 

(e) “Award Agreement” means any written notice, agreement, contract or other
instrument or document evidencing an Award, including through electronic medium,
which shall contain such terms and conditions with respect to an Award as the
Administrator shall determine, consistent with the Plan.

 

(f) “Beneficial Owner” (or any variant thereof) has the meaning defined in Rule
13d-3 under the Exchange Act.

 

(g) “Board” means the Board of Directors of the Company.

 

(h) “Bylaws” mean the bylaws of the Company, as may be amended and/or restated
from time to time.

 

(i) “Cause” has the meaning assigned to such term in any individual service,
employment or severance agreement or Award Agreement with the Participant or, if
no such agreement exists or if such agreement does not define “Cause,” then
“Cause” means (i) the conviction, guilty plea or plea of “no contest” by the
Participant to any felony or a crime involving moral turpitude or the
Participant’s commission of any other act or omission involving dishonesty or
fraud, (ii) the substantial and repeated failure of the Participant to perform
duties of the office held by the Participant, (iii) the Participant’s gross
negligence, willful misconduct or breach of fiduciary duty with respect to the
Company or any of its Subsidiaries or Affiliates, (iv) any breach by the
Participant of any restrictive covenants to which the Participant is subject,
and/or (v) the Participant’s engagement in any conduct which is or can
reasonably be expected to be materially detrimental or injurious to the business
or reputation of the Company or its Affiliates. Any voluntary termination of
employment or service by the Participant in anticipation of an involuntary
termination of the Participant’s employment or service, as applicable, for Cause
shall be deemed to be a termination for Cause.

 



-1-

 

 

(j) “Change in Capitalization” means any (i) merger, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (ii) special or extraordinary
dividend or other extraordinary distribution (whether in the form of cash,
Common Stock or other property), stock split, reverse stock split, share
subdivision or consolidation, (iii) combination or exchange of shares or
(iv) other change in corporate structure, which, in any such case, the
Administrator determines, in its sole discretion, affects the Shares such that
an adjustment pursuant to Section 5 hereof is appropriate.

 

(k) “Change in Control” means the first occurrence of an event set forth in any
one of the following paragraphs following the Effective Date:

 

(1) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities Beneficially Owned by
such Person which were acquired directly from the Company or any Affiliate
thereof) representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (i)
of paragraph (3) below; or

 

(2) the date on which individuals who constitute the Board as of the Effective
Date and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest,
including, but not limited to, a consent solicitation, relating to the election
of directors of the Company) whose appointment or election by the Board or
nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended
cease for any reason to constitute a majority of the number of directors serving
on the Board; or

 

(3) there is consummated a merger or consolidation of the Company or any direct
or indirect Subsidiary with any other corporation or other entity, other than
(i) a merger or consolidation (A) which results in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Subsidiary, fifty percent (50%) or
more of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation and (B) following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the board of
directors of the Company, the entity surviving such merger or consolidation or,
if the Company or the entity surviving such merger or consolidation is then a
Subsidiary, the ultimate parent thereof, or (ii) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding securities; or

 

(4) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than (A) a sale or disposition by the Company of all or substantially all
of the Company’s assets to an entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or (B) a sale or disposition of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or, if such
entity is a subsidiary, the ultimate parent thereof.

 



-2-

 

 

Notwithstanding the foregoing, (i) a Change in Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions and (ii) to the extent required to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, a
Change in Control shall be deemed to have occurred under the Plan with respect
to any Award that constitutes deferred compensation under Section 409A of the
Code only if a change in the ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company shall
also be deemed to have occurred under Section 409A of the Code. For purposes of
this definition of Change in Control, the term “Person” shall not include
(i) the Company or any Subsidiary thereof, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Subsidiary thereof, (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of shares of the Company.

 

(l) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

 

(m) “Committee” means any committee or subcommittee the Board may appoint to
administer the Plan. Subject to the discretion of the Board, the Committee shall
be composed entirely of individuals who meet the qualifications of a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act
and any other qualifications required by the applicable stock exchange on which
the Common Stock is traded.

 

(n) “Common Stock” means the common stock of the Company, par value $0.0001.

 

(o) “Company” means Jerrick Media Holdings, Inc., a Nevada corporation (or any
successor company, except as the term “Company” is used in the definition of
“Change in Control” above).

 

(p) “Disability” has the meaning assigned to such term in any individual
service, employment or severance agreement or Award Agreement with the
Participant or, if no such agreement exists or if such agreement does not define
“Disability,” then “Disability” means that a Participant, as determined by the
Administrator in its sole discretion, (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company or an Affiliate thereof.

 

(q) “Effective Date” has the meaning set forth in Section 17 hereof.

 

(r) “Eligible Recipient” means an employee, director or independent contractor
of the Company or any Affiliate of the Company who has been selected as an
eligible participant by the Administrator; provided, however, to the extent
required to avoid accelerated taxation and/or tax penalties under Section 409A
of the Code, an Eligible Recipient of an Option or a Stock Appreciation Right
means an employee, non-employee director or independent contractor of the
Company or any Affiliate of the Company with respect to whom the Company is an
“eligible issuer of service recipient stock” within the meaning of Section 409A
of the Code.

 



-3-

 

 

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

(t) “Exempt Award” shall mean the following:

 

(1) An Award granted in assumption of, or in substitution for, outstanding
awards previously granted by a corporation or other entity acquired by the
Company or any of its Subsidiaries or with which the Company or any of its
Subsidiaries combines by merger or otherwise. The terms and conditions of any
such Awards may vary from the terms and conditions set forth in the Plan to the
extent the Administrator at the time of grant may deem appropriate, subject to
Applicable Laws.

 

(2) An award that an Eligible Recipient purchases at Fair Market Value
(including awards that an Eligible Recipient elects to receive in lieu of fully
vested compensation that is otherwise due) whether or not the Shares are
delivered immediately or on a deferred basis.

 

(u) “Exercise Price” means, (i) with respect to any Option, the per share price
at which a holder of such Option may purchase Shares issuable upon exercise of
such Award, and (ii) with respect to a Stock Appreciation Right, the base price
per share of such Stock Appreciation Right.

 

(v) “Fair Market Value” of a share of Common Stock or another security as of a
particular date shall mean the fair market value as determined by the
Administrator in its sole discretion; provided, that, (i) if the Common Stock or
other security is admitted to trading on a national securities exchange, the
fair market value on any date shall be the closing sale price reported on such
date, or if no shares were traded on such date, on the last preceding date for
which there was a sale of a share of Common Stock on such exchange, or (ii) if
the Common Stock or other security is then traded in an over-the-counter market,
the fair market value on any date shall be the average of the closing bid and
asked prices for such share in such over-the-counter market for the last
preceding date on which there was a sale of such share in such market.

 

(w) “Free Standing Rights” has the meaning set forth in Section 8.

 

(x) “Good Reason” has the meaning assigned to such term in any individual
service, employment or severance agreement or Award Agreement with the
Participant or, if no such agreement exists or if such agreement does not define
“Good Reason,” “Good Reason” and any provision of this Plan that refers to “Good
Reason” shall not be applicable to such Participant.

 

(y) “Grandfathered Arrangement” means an Award which is provided pursuant to a
written binding contract in effect on November 2, 2017, and which was not
modified in any material respect on or after November 2, 2017, within the
meaning of Section 13601(e)(2) of P.L. 115.97, as may be amended from time to
time (including any rules and regulations promulgated thereunder).

 

(z) “Incentive Compensation” means annual cash bonus and any Award.

 

(aa) “ISO” means an Option intended to be and designated as an “incentive stock
option” within the meaning of Section 422 of the Code.

 

(bb) “Nonqualified Stock Option” shall mean an Option that is not designated as
an ISO.

 

(cc) “Option” means an option to purchase shares of Common Stock granted
pursuant to Section 7 hereof. The term “Option” as used in the Plan includes the
terms “Nonqualified Stock Option” and “ISO.”

 

(dd) “Other Stock-Based Award” means a right or other interest granted pursuant
to Section 10 hereof that may be denominated or payable in, valued in whole or
in part by reference to, or otherwise based on or related to, Common Stock,
including, but not limited to, unrestricted Shares, dividend equivalents or
performance units, each of which may be subject to the attainment of performance
goals or a period of continued provision of service or employment or other terms
or conditions as permitted under the Plan.

 



-4-

 

 

(ee) “Participant” means any Eligible Recipient selected by the Administrator,
pursuant to the Administrator’s authority provided for in Section 3 below, to
receive grants of Awards, and, upon his or her death, his or her successors,
heirs, executors and administrators, as the case may be.

 

(ff) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof.

 

(gg) “Plan” means this 2020 Omnibus Equity Incentive Plan.

 

(hh) “Prior Plan” means the Company’s 2015 Incentive Stock and Award Plan, as in
effect immediately prior to the Effective Date

 

(ii) “Related Rights” has the meaning set forth in Section 8.

 

(jj) “Restricted Stock” means a Share granted pursuant to Section 9 below
subject to certain restrictions that lapse at the end of a specified period (or
periods) of time and/or upon attainment of specified performance objectives.

 

(kk) “Restricted Period” has the meaning set forth in Section 9.

 

(ll) “Restricted Stock Unit” means the right granted pursuant to Section 9
hereof to receive a Share at the end of a specified restricted period (or
periods) of time and/or upon attainment of specified performance objectives.

 

(mm) “Rule 16b-3” has the meaning set forth in Section 3.

 

(nn) “Section 16 Officer” means any officer of the Company whom the Board has
determined is subject to the reporting requirements of Section 16 of the
Exchange Act, whether or not such individual is a Section 16 Officer at the time
the determination to recoup compensation is made.

 

(oo) “Shares” means Common Stock reserved for issuance under the Plan, as
adjusted pursuant to the Plan, and any successor (pursuant to a merger,
consolidation or other reorganization) security.

 

(pp) “Stock Appreciation Right” means a right granted pursuant to Section 8
hereof to receive an amount equal to the excess, if any, of (i) the aggregate
Fair Market Value, as of the date such Award or portion thereof is surrendered,
of the Shares covered by such Award or such portion thereof, over (ii) the
aggregate Exercise Price of such Award or such portion thereof.

 

(qq) “Subsidiary” means, with respect to any Person, as of any date of
determination, any other Person as to which such first Person owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person.

 

(rr) “Transfer” has the meaning set forth in Section 15.

 

Section 3. Administration.

 

(a) The Plan shall be administered by the Administrator and shall be
administered, to the extent applicable, in accordance with Rule 16b-3 under the
Exchange Act (“Rule 16b-3”).

 



-5-

 

 

(b) Pursuant to the terms of the Plan, the Administrator, subject, in the case
of any Committee, to any restrictions on the authority delegated to it by the
Board, shall have the power and authority, without limitation:

 

(1) to select those Eligible Recipients who shall be Participants;

 

(2) to determine whether and to what extent Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Other Stock-Based Awards or a
combination of any of the foregoing, are to be granted hereunder to
Participants;

 

(3) to determine the number of Shares to be covered by each Award granted
hereunder;

 

(4) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award granted hereunder (including, but not limited to,
(i) the restrictions applicable to Restricted Stock or Restricted Stock Units
and the conditions under which restrictions applicable to such Restricted Stock
or Restricted Stock Units shall lapse, (ii) the performance goals and periods
applicable to Awards, (iii) the Exercise Price of each Option and each Stock
Appreciation Right or the purchase price of any other Award, (iv) the vesting
schedule and terms applicable to each Award, (v) the number of Shares or amount
of cash or other property subject to each Award and (vi) subject to the
requirements of Section 409A of the Code (to the extent applicable) any
amendments to the terms and conditions of outstanding Awards, including, but not
limited to, extending the exercise period of such Awards and accelerating the
payment schedules of such Awards and/or, to the extent specifically permitted
under the Plan, accelerating the vesting schedules of such Awards);

 

(5) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Awards;

 

(6) to determine the Fair Market Value in accordance with the terms of the Plan;

 

(7) to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of the Participant’s
service or employment for purposes of Awards granted under the Plan;

 

(8) to adopt, alter and repeal such administrative rules, regulations,
guidelines and practices governing the Plan as it shall from time to time deem
advisable;

 

(9) to construe and interpret the terms and provisions of, and supply or correct
omissions in, the Plan and any Award issued under the Plan (and any Award
Agreement relating thereto), and to otherwise supervise the administration of
the Plan and to exercise all powers and authorities either specifically granted
under the Plan or necessary and advisable in the administration of the Plan; and

 

(10) to prescribe, amend and rescind rules and regulations relating to sub-plans
established for the purpose of satisfying applicable non-United States laws or
for qualifying for favorable tax treatment under applicable non-United States
laws, which rules and regulations may be set forth in an appendix or appendixes
to the Plan.

 

(c) Subject to Section 5, neither the Board nor the Committee shall have the
authority to (i) reprice or cancel and regrant any Award at a lower exercise,
base or purchase price or cancel any Award with an exercise, base or purchase
price in exchange for cash, property or other Awards without first obtaining the
approval of the Company’s stockholders; or (ii) accelerate the vesting of any
Awards (except pursuant to Section 11).

 

(d) All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all Persons, including the
Company and the Participants.

 



-6-

 

 

(e) The expenses of administering the Plan shall be borne by the Company and its
Affiliates.

 

(f) If at any time or to any extent the Board shall not administer the Plan,
then the functions of the Administrator specified in the Plan shall be exercised
by the Committee. Except as otherwise provided in the Articles of Incorporation
or Bylaws of the Company, any action of the Committee with respect to the
administration of the Plan shall be taken by a majority vote at a meeting at
which a quorum is duly constituted or unanimous written consent of the
Committee’s members.

 

Section 4. Shares Reserved for Issuance Under the Plan.

 

(a) Subject to Section 5 hereof, the number of shares of Common Stock that are
reserved and available for issuance pursuant to Awards granted under the Plan
shall be equal to 7,500,000 shares, plus the number of shares of Common Stock
reserved, but unissued, under the Prior Plan; provided, that, shares of Common
Stock issued under the Plan with respect to an Exempt Award shall not count
against such share limit. Following the Effective Date, no further awards shall
be issued under the Prior Plan, but all awards under the Prior Plan which are
outstanding as of the Effective Date (including any Grandfathered Arrangement)
shall continue to be governed by the terms, conditions and procedures set forth
in the Prior Plan and any applicable Award Agreement.

 

(b) Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise. If an Award
entitles the Participant to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. If any Shares subject to an Award are forfeited,
cancelled, exchanged or surrendered or if an Award otherwise terminates or
expires without a distribution of Shares to the Participant, the Shares with
respect to such Award shall, to the extent of any such forfeiture, cancellation,
exchange, surrender, termination or expiration, again be available for granting
Awards under the Plan. Notwithstanding the foregoing, Shares surrendered or
withheld as payment of either the Exercise Price of an Award (including Shares
otherwise underlying a Stock Appreciation Right that are retained by the Company
to account for the Exercise Price of such Stock Appreciation Right) and/or
withholding taxes in respect of an Award shall no longer be available for grant
under the Plan. In addition, (i) to the extent an Award is denominated in shares
of Common Stock, but paid or settled in cash, the number of shares of Common
Stock with respect to which such payment or settlement is made shall again be
available for grants of Awards pursuant to the Plan and (ii) shares of Common
Stock underlying Awards that can only be settled in cash shall not be counted
against the aggregate number of shares of Common Stock available for Awards
under the Plan. Upon the exercise of any Award granted in tandem with any other
Awards, such related Awards shall be cancelled to the extent of the number of
Shares as to which the Award is exercised and, notwithstanding the foregoing,
such number of Shares shall no longer be available for grant under the Plan.

 

(c) No more than 7,500,000 Shares shall be issued pursuant to the exercise of
ISOs.

 

Section 5. Equitable Adjustments.

 

In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made in (i) the aggregate number and kind of
securities reserved for issuance under the Plan pursuant to Section 4, (ii) the
kind, number of securities subject to, and the Exercise Price subject to
outstanding Options and Stock Appreciation Rights granted under the Plan,
(iii) the kind, number and purchase price of Shares or other securities or the
amount of cash or amount or type of other property subject to outstanding
Restricted Stock, Restricted Stock Units or Other Stock-Based Awards granted
under the Plan; and/or (iv) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); provided, however, that any fractional shares resulting
from the adjustment shall be eliminated. Such other equitable substitutions or
adjustments shall be made as may be determined by the Administrator, in its sole
discretion. Without limiting the generality of the foregoing, in connection with
a Change in Capitalization, the Administrator may provide, in its sole
discretion, but subject in all events to the requirements of Section 409A of the
Code, for the cancellation of any outstanding Award granted hereunder in
exchange for payment in cash or other property having an aggregate Fair Market
Value equal to the Fair Market Value of the Shares, cash or other property
covered by such Award, reduced by the aggregate Exercise Price or purchase price
thereof, if any; provided, however, that if the Exercise Price or purchase price
of any outstanding Award is equal to or greater than the Fair Market Value of
the shares of Common Stock, cash or other property covered by such Award, the
Administrator may cancel such Award without the payment of any consideration to
the Participant. Further, without limiting the generality of the foregoing, with
respect to Awards subject to foreign laws, adjustments made hereunder shall be
made in compliance with applicable requirements. Except to the extent determined
by the Administrator, any adjustments to ISOs under this Section 5 shall be made
only to the extent not constituting a “modification” within the meaning of
Section 424(h)(3) of the Code. The Administrator’s determinations pursuant to
this Section 5 shall be final, binding and conclusive.

 



-7-

 

 

Section 6. Eligibility.

 

The Participants in the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from those individuals that qualify as
Eligible Recipients.

 

Section 7. Options.

 

(a) General. Options granted under the Plan shall be designated as Nonqualified
Stock Options or ISOs. Each Participant who is granted an Option shall enter
into an Award Agreement with the Company, containing such terms and conditions
as the Administrator shall determine, in its sole discretion, including, among
other things, the Exercise Price of the Option, the term of the Option and
provisions regarding exercisability of the Option, and whether the Option is
intended to be an ISO or a Nonqualified Stock Option (and in the event the Award
Agreement has no such designation, the Option shall be a Nonqualified Stock
Option). The provisions of each Option need not be the same with respect to each
Participant. More than one Option may be granted to the same Participant and be
outstanding concurrently hereunder. Options granted under the Plan shall be
subject to the terms and conditions set forth in this Section 7 and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable and set forth in the
applicable Award Agreement.

 

(b) Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant, but in no event shall the exercise price of an Option be less than one
hundred percent (100%) of the Fair Market Value of a share of Common Stock on
the date of grant.

 

(c) Option Term. The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten (10) years after
the date such Option is granted. Each Option’s term is subject to earlier
expiration pursuant to the applicable provisions in the Plan and the Award
Agreement. Notwithstanding the foregoing, subject to Section 4(d) of the Plan,
the Administrator shall have the authority to accelerate the exercisability of
any outstanding Option at such time and under such circumstances as the
Administrator, in its sole discretion, deems appropriate.

 

(d) Exercisability. Each Option shall be exercisable at such time or times and
subject to such terms and conditions, including the attainment of performance
goals, as shall be determined by the Administrator in the applicable Award
Agreement. The Administrator may also provide that any Option shall be
exercisable only in installments, and the Administrator may waive such
installment exercise provisions at any time, in whole or in part, based on such
factors as the Administrator may determine in its sole discretion.

 

(e) Method of Exercise. Options may be exercised in whole or in part by giving
written notice of exercise to the Company specifying the number of whole Shares
to be purchased, accompanied by payment in full of the aggregate Exercise Price
of the Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option shall be exercised, (iii) any other form of consideration approved by the
Administrator and permitted by Applicable Laws or (iv) any combination of the
foregoing.

 



-8-

 

 

(f) ISOs. The terms and conditions of ISOs granted hereunder shall be subject to
the provisions of Section 422 of the Code and the terms, conditions, limitations
and administrative procedures established by the Administrator from time to time
in accordance with the Plan. At the discretion of the Administrator, ISOs may be
granted only to an employee of the Company, its “parent corporation” (as such
term is defined in Section 424(e) of the Code) or a Subsidiary of the Company.

 

(1) ISO Grants to 10% Stockholders. Notwithstanding anything to the contrary in
the Plan, if an ISO is granted to a Participant who owns shares representing
more than ten percent (10%) of the voting power of all classes of shares of the
Company, its “parent corporation” (as such term is defined in Section 424(e) of
the Code) or a Subsidiary of the Company, the term of the ISO shall not exceed
five (5) years from the time of grant of such ISO and the Exercise Price shall
be at least one hundred and ten percent (110%) of the Fair Market Value of the
Shares on the date of grant.

 

(2) $100,000 Per Year Limitation For ISOs. To the extent the aggregate Fair
Market Value (determined on the date of grant) of the Shares for which ISOs are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company) exceeds $100,000, such excess ISOs shall be
treated as Nonqualified Stock Options.

 

(3) Disqualifying Dispositions. Each Participant awarded an ISO under the Plan
shall notify the Company in writing immediately after the date the Participant
makes a “disqualifying disposition” of any Share acquired pursuant to the
exercise of such ISO. A “disqualifying disposition” is any disposition
(including any sale) of such Shares before the later of (i) two years after the
date of grant of the ISO and (ii) one year after the date the Participant
acquired the Shares by exercising the ISO. The Company may, if determined by the
Administrator and in accordance with procedures established by it, retain
possession of any Shares acquired pursuant to the exercise of an ISO as agent
for the applicable Participant until the end of the period described in the
preceding sentence, subject to complying with any instructions from such
Participant as to the sale of such Shares.

 

(g) Rights as Stockholder. A Participant shall have no rights to dividends,
dividend equivalents or distributions or any other rights of a stockholder with
respect to the Shares subject to an Option until the Participant has given
written notice of the exercise thereof, and has paid in full for such Shares and
has satisfied the requirements of Section 15 hereof.

 

(h) Termination of Employment or Service. Treatment of an Option upon
termination of employment of a Participant shall be provided for by the
Administrator in the Award Agreement.

 

(i) Other Change in Employment or Service Status. An Option shall be affected,
both with regard to vesting schedule and termination, by leaves of absence,
including unpaid and un-protected leaves of absence, changes from full-time to
part-time employment, partial Disability or other changes in the employment
status or service status of a Participant, in the discretion of the
Administrator.

 

Section 8. Stock Appreciation Rights.

 

(a) General. Stock Appreciation Rights may be granted either alone (“Free
Standing Rights”) or in conjunction with all or part of any Option granted under
the Plan (“Related Rights”). Related Rights may be granted either at or after
the time of the grant of such Option. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of Stock
Appreciation Rights shall be made. Each Participant who is granted a Stock
Appreciation Right shall enter into an Award Agreement with the Company,
containing such terms and conditions as the Administrator shall determine, in
its sole discretion, including, among other things, the number of Shares to be
awarded, the Exercise Price per Share, and all other conditions of Stock
Appreciation Rights. Notwithstanding the foregoing, no Related Right may be
granted for more Shares than are subject to the Option to which it relates. The
provisions of Stock Appreciation Rights need not be the same with respect to
each Participant. Stock Appreciation Rights granted under the Plan shall be
subject to the following terms and conditions set forth in this Section 8 and
shall contain such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Administrator shall deem desirable, as set forth in
the applicable Award Agreement.

 



-9-

 

 

(b) Awards; Rights as Stockholder. A Participant shall have no rights to
dividends or any other rights of a stockholder with respect to the shares of
Common Stock, if any, subject to a Stock Appreciation Right until the
Participant has given written notice of the exercise thereof and has satisfied
the requirements of Section 15 hereof.

 

(c) Exercise Price. The Exercise Price of Shares purchasable under a Stock
Appreciation Right shall be determined by the Administrator in its sole
discretion at the time of grant, but in no event shall the exercise price of a
Stock Appreciation Right be less than one hundred percent (100%) of the Fair
Market Value of a share of Common Stock on the date of grant.

 

(d) Exercisability.

 

(1) Stock Appreciation Rights that are Free Standing Rights shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Administrator in the applicable Award Agreement.

 

(2) Stock Appreciation Rights that are Related Rights shall be exercisable only
at such time or times and to the extent that the Options to which they relate
shall be exercisable in accordance with the provisions of Section 7 hereof and
this Section 8 of the Plan.

 

(e) Payment Upon Exercise.

 

(1) Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, that number of Shares equal in
value to the excess of the Fair Market Value as of the date of exercise over the
Exercise Price per share specified in the Free Standing Right multiplied by the
number of Shares in respect of which the Free Standing Right is being exercised.

 

(2) A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to the excess of the Fair Market Value as of the date
of exercise over the Exercise Price specified in the related Option multiplied
by the number of Shares in respect of which the Related Right is being
exercised. Options which have been so surrendered, in whole or in part, shall no
longer be exercisable to the extent the Related Rights have been so exercised.

 

(3) Notwithstanding the foregoing, the Administrator may determine to settle the
exercise of a Stock Appreciation Right in cash (or in any combination of Shares
and cash).

 

(f) Termination of Employment or Service. Treatment of an Stock Appreciation
Right upon termination of employment of a Participant shall be provided for by
the Administrator in the Award Agreement.

 

(g) Term.

 

(1) The term of each Free Standing Right shall be fixed by the Administrator,
but no Free Standing Right shall be exercisable more than ten (10) years after
the date such right is granted.

 



-10-

 

 

(2) The term of each Related Right shall be the term of the Option to which it
relates, but no Related Right shall be exercisable more than ten (10) years
after the date such right is granted.

 

(h) Other Change in Employment or Service Status. Stock Appreciation Rights
shall be affected, both with regard to vesting schedule and termination, by
leaves of absence, including unpaid and un-protected leaves of absence, changes
from full-time to part-time employment, partial Disability or other changes in
the employment or service status of a Participant, in the discretion of the
Administrator.

 

Section 9. Restricted Stock and Restricted Stock Units.

 

(a) General. Restricted Stock or Restricted Stock Units may be issued under the
Plan. The Administrator shall determine the Eligible Recipients to whom, and the
time or times at which, Restricted Stock or Restricted Stock Units shall be
made. Each Participant who is granted Restricted Stock or Restricted Stock Units
shall enter into an Award Agreement with the Company, containing such terms and
conditions as the Administrator shall determine, in its sole discretion,
including, among other things, the number of Shares to be awarded; the price, if
any, to be paid by the Participant for the acquisition of Restricted Stock or
Restricted Stock Units; the period of time restrictions, performance goals or
other conditions that apply to Transferability, delivery or vesting of such
Awards (the “Restricted Period”); and all other conditions applicable to the
Restricted Stock and Restricted Stock Units. If the restrictions, performance
goals or conditions established by the Administrator are not attained, a
Participant shall forfeit his or her Restricted Stock or Restricted Stock Units,
in accordance with the terms of the grant. The provisions of the Restricted
Stock or Restricted Stock Units need not be the same with respect to each
Participant.

 

(b) Awards and Certificates. Except as otherwise provided below in Section 9(c),
(i) each Participant who is granted an Award of Restricted Stock may, in the
Company’s sole discretion, be issued a share certificate in respect of such
Restricted Stock; and (ii) any such certificate so issued shall be registered in
the name of the Participant, and shall bear an appropriate legend referring to
the terms, conditions and restrictions applicable to any such Award. The Company
may require that the share certificates, if any, evidencing Restricted Stock
granted hereunder be held in the custody of the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any Award of Restricted
Stock, the Participant shall have delivered a share transfer form, endorsed in
blank, relating to the Shares covered by such Award. Certificates for shares of
unrestricted Common Stock may, in the Company’s sole discretion, be delivered to
the Participant only after the Restricted Period has expired without forfeiture
in such Restricted Stock Award. With respect to Restricted Stock Units to be
settled in Shares, at the expiration of the Restricted Period, share
certificates in respect of the shares of Common Stock underlying such Restricted
Stock Units may, in the Company’s sole discretion, be delivered to the
Participant, or his legal representative, in a number equal to the number of
shares of Common Stock underlying the Restricted Stock Units Award.
Notwithstanding anything in the Plan to the contrary, any Restricted Stock or
Restricted Stock Units to be settled in Shares (at the expiration of the
Restricted Period, and whether before or after any vesting conditions have been
satisfied) may, in the Company’s sole discretion, be issued in uncertificated
form. Further, notwithstanding anything in the Plan to the contrary, with
respect to Restricted Stock Units, at the expiration of the Restricted Period,
Shares, or cash, as applicable, shall promptly be issued (either in certificated
or uncertificated form) to the Participant, unless otherwise deferred in
accordance with procedures established by the Company in accordance with Section
409A of the Code, and such issuance or payment shall in any event be made within
such period as is required to avoid the imposition of a tax under Section 409A
of the Code.

 

(c) Restrictions and Conditions. The Restricted Stock or Restricted Stock Units
granted pursuant to this Section 9 shall be subject to the following
restrictions and conditions and any additional restrictions or conditions as
determined by the Administrator at the time of grant or, subject to Section 409A
of the Code where applicable, thereafter:

 

(1) The Administrator may, in its sole discretion, provide for the lapse of
restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion, including, but not limited
to, the attainment of certain performance goals, the Participant’s termination
of employment or service with the Company or any Affiliate thereof, or the
Participant’s death or Disability. Notwithstanding the foregoing, upon a Change
in Control, the outstanding Awards shall be subject to Section 11 hereof.

 



-11-

 

 

(2) Except as provided in the applicable Award Agreement, the Participant shall
generally have the rights of a stockholder of the Company with respect to
Restricted Stock during the Restricted Period; provided, however, that dividends
declared during the Restricted Period with respect to an Award, shall only
become payable if (and to the extent) the underlying Restricted Stock vests.
Except as provided in the applicable Award Agreement, the Participant shall
generally not have the rights of a stockholder with respect to Shares subject to
Restricted Stock Units during the Restricted Period; provided, however, that,
subject to Section 409A of the Code, an amount equal to dividends declared
during the Restricted Period with respect to the number of Shares covered by
Restricted Stock Units shall, unless otherwise set forth in an Award Agreement,
be paid to the Participant at the time (and to the extent) Shares in respect of
the related Restricted Stock Units are delivered to the Participant.
Certificates for Shares of unrestricted Common Stock may, in the Company’s sole
discretion, be delivered to the Participant only after the Restricted Period has
expired without forfeiture in respect of such Restricted Stock or Restricted
Stock Units, except as the Administrator, in its sole discretion, shall
otherwise determine.

 

(3) The rights of Participants granted Restricted Stock or Restricted Stock
Units upon termination of employment or service as a director or independent
contractor to the Company or to any Affiliate thereof terminates for any reason
during the Restricted Period shall be set forth in the Award Agreement.

 

(d) Form of Settlement. The Administrator reserves the right in its sole
discretion to provide (either at or after the grant thereof) that any Restricted
Stock Unit represents the right to receive the amount of cash per unit that is
determined by the Administrator in connection with the Award.

 

Section 10. Other Stock-Based Awards.

 

Other Stock-Based Awards may be issued under the Plan. Subject to the provisions
of the Plan, the Administrator shall have sole and complete authority to
determine the individuals to whom and the time or times at which such Other
Stock-Based Awards shall be granted. Each Participant who is granted an Other
Stock-Based Award shall enter into an Award Agreement with the Company,
containing such terms and conditions as the Administrator shall determine, in
its sole discretion, including, among other things, the number of shares of
Common Stock to be granted pursuant to such Other Stock-Based Awards, or the
manner in which such Other Stock-Based Awards shall be settled (e.g., in shares
of Common Stock, cash or other property), or the conditions to the vesting
and/or payment or settlement of such Other Stock-Based Awards (which may
include, but not be limited to, achievement of performance criteria) and all
other terms and conditions of such Other Stock-Based Awards. In the event that
the Administrator grants a bonus in the form of Shares, the Shares constituting
such bonus shall, as determined by the Administrator, be evidenced in
uncertificated form or by a book entry record or a certificate issued in the
name of the Participant to whom such grant was made and delivered to such
Participant as soon as practicable after the date on which such bonus is
payable. Notwithstanding anything set forth in the Plan to the contrary, any
dividend or dividend equivalent Award issued hereunder shall be subject to the
same restrictions, conditions and risks of forfeiture as apply to the underlying
Award.

 

Section 11. Change in Control.

 

Unless otherwise determined by the Administrator and evidenced in an Award
Agreement, notwithstanding Section 4(d) of the Plan, in the event that (a) a
Change in Control occurs, and (b) the Participant is employed by the Company or
any of its Affiliates immediately prior to the consummation of such Change in
Control then upon the consummation of such Change in Control, the Administrator,
in its sole and absolute discretion, may:

 

(a) provide that any unvested or unexercisable portion of any Award carrying a
right to exercise become fully vested and exercisable; and

 



-12-

 

 

(b) cause the restrictions, deferral limitations, payment conditions and
forfeiture conditions applicable to an Award granted under the Plan to lapse and
such Awards shall be deemed fully vested and any performance conditions imposed
with respect to such Awards shall be deemed to be fully achieved at target
performance levels.

 

If the Administrator determines in its discretion pursuant to Section 3(b)(4)
hereof to accelerate the vesting of Options and/or Share Appreciation Rights in
connection with a Change in Control, the Administrator shall also have
discretion in connection with such action to provide that all Options and/or
Stock Appreciation Rights outstanding immediately prior to such Change in
Control shall expire on the effective date of such Change in Control.

 

Section 12. Amendment and Termination.

 

The Board may amend, alter or terminate the Plan at any time, but no amendment,
alteration or termination shall be made that would impair the rights of a
Participant under any Award theretofore granted without such Participant’s
consent. The Board shall obtain approval of the Company’s stockholders for any
amendment that would require such approval in order to satisfy the requirements
of any rules of the stock exchange on which the Common Stock is traded or other
Applicable Law. Subject to Section 3(c), the Administrator may amend the terms
of any Award theretofore granted, prospectively or retroactively, but, subject
to Section 5 of the Plan and the immediately preceding sentence, no such
amendment shall materially impair the rights of any Participant without his or
her consent.

 

Section 13. Unfunded Status of Plan.

 

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

 

Section 14. Withholding Taxes.

 

Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for purposes of
applicable taxes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of an amount up to the maximum statutory tax
rates in the Participant’s applicable jurisdiction with respect to the Award, as
determined by the Company. The obligations of the Company under the Plan shall
be conditional on the making of such payments or arrangements, and the Company
shall, to the extent permitted by Applicable Laws, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Participant.
Whenever cash is to be paid pursuant to an Award, the Company shall have the
right to deduct therefrom an amount sufficient to satisfy any applicable
withholding tax requirements related thereto. Whenever Shares or property other
than cash are to be delivered pursuant to an Award, the Company shall have the
right to require the Participant to remit to the Company in cash an amount
sufficient to satisfy any related taxes to be withheld and applied to the tax
obligations; provided, that, with the approval of the Administrator, a
Participant may satisfy the foregoing requirement by either (i) electing to have
the Company withhold from delivery of Shares or other property, as applicable,
or (ii) delivering already owned unrestricted shares of Common Stock, in each
case, having a value not exceeding the applicable taxes to be withheld and
applied to the tax obligations. Such already owned and unrestricted shares of
Common Stock shall be valued at their Fair Market Value on the date on which the
amount of tax to be withheld is determined and any fractional share amounts
resulting therefrom shall be settled in cash. Such an election may be made with
respect to all or any portion of the Shares to be delivered pursuant to an
award. The Company may also use any other method of obtaining the necessary
payment or proceeds, as permitted by Applicable Laws, to satisfy its withholding
obligation with respect to any Award.

 

Section 15. Transfer of Awards.

 

Until such time as the Awards are fully vested and/or exercisable in accordance
with the Plan or an Award Agreement, no purported sale, assignment, mortgage,
hypothecation, transfer, charge, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any Award or any agreement or commitment to do any of the foregoing
(each, a “Transfer”) by any holder thereof in violation of the provisions of the
Plan or an Award Agreement will be valid, except with the prior written consent
of the Administrator, which consent may be granted or withheld in the sole
discretion of the Administrator. Any purported Transfer of an Award or any
economic benefit or interest therein in violation of the Plan or an Award
Agreement shall be null and void ab initio and shall not create any obligation
or liability of the Company, and any Person purportedly acquiring any Award or
any economic benefit or interest therein transferred in violation of the Plan or
an Award Agreement shall not be entitled to be recognized as a holder of such
Shares or other property underlying such Award. Unless otherwise determined by
the Administrator in accordance with the provisions of the immediately preceding
sentence, an Option or a Stock Appreciation Right may be exercised, during the
lifetime of the Participant, only by the Participant or, during any period
during which the Participant is under a legal Disability, by the Participant’s
guardian or legal representative.

 



-13-

 

 

Section 16. Continued Employment or Service.

 

Neither the adoption of the Plan nor the grant of an Award shall confer upon any
Eligible Recipient any right to continued employment or service with the Company
or any Affiliate thereof, as the case may be, nor shall it interfere in any way
with the right of the Company or any Affiliate thereof to terminate the
employment or service of any of its Eligible Recipients at any time.

 

Section 17. Effective Date.

 

The Plan was approved by the Board on May 7, 2020 and shall be adopted and
become effective on the date that it is approved by the Company’s stockholders
(the “Effective Date”).

 

Section 18. Electronic Signature.

 

Participant’s electronic signature of an Award Agreement shall have the same
validity and effect as a signature affixed by hand.

 

Section 19. Term of Plan.

 

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but Awards theretofore granted may extend beyond that
date.

 

Section 20. Securities Matters and Regulations.

 

(a) Notwithstanding anything herein to the contrary, the obligation of the
Company to sell or deliver Shares with respect to any Award granted under the
Plan shall be subject to all Applicable Laws, rules and regulations, including
all applicable federal and state securities laws, and the obtaining of all such
approvals by governmental agencies as may be deemed necessary or appropriate by
the Administrator. The Administrator may require, as a condition of the issuance
and delivery of certificates evidencing shares of Common Stock pursuant to the
terms hereof, that the recipient of such shares make such agreements and
representations, and that such certificates bear such legends, as the
Administrator, in its sole discretion, deems necessary or advisable.

 

(b) Each Award is subject to the requirement that, if at any time the
Administrator determines that the listing, registration or qualification of
Shares is required by any securities exchange or under any state or federal law,
or the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the grant of an Award or the
issuance of Shares, no such Award shall be granted or payment made or Shares
issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Administrator.

 

(c) In the event that the disposition of Shares acquired pursuant to the Plan is
not covered by a then current registration statement under the Securities Act
and is not otherwise exempt from such registration, such Shares shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Administrator may require a Participant
receiving Common Stock pursuant to the Plan, as a condition precedent to receipt
of such Common Stock, to represent to the Company in writing that the Common
Stock acquired by such Participant is acquired for investment only and not with
a view to distribution.

 



-14-

 

 

Section 21. Section 409A of the Code.

 

The Plan as well as payments and benefits under the Plan are intended to be
exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted in accordance therewith. Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, the Participant shall not
be considered to have terminated employment or service with the Company for
purposes of the Plan and no payment shall be due to the Participant under the
Plan or any Award until the Participant would be considered to have incurred a
“separation from service” from the Company and its Affiliates within the meaning
of Section 409A of the Code. Any payments described in the Plan that are due
within the “short term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless Applicable Law requires
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
that any Awards (or any other amounts payable under any plan, program or
arrangement of the Company or any of its Affiliates) are payable upon a
separation from service and such payment would result in the imposition of any
individual tax and penalty interest charges imposed under Section 409A of the
Code, the settlement and payment of such awards (or other amounts) shall instead
be made on the first business day after the date that is six (6) months
following such separation from service (or death, if earlier). Each amount to be
paid or benefit to be provided under this Plan shall be construed as a separate
identified payment for purposes of Section 409A of the Code. The Company makes
no representation that any or all of the payments or benefits described in this
Plan will be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to any such
payment. The Participant shall be solely responsible for the payment of any
taxes and penalties incurred under Section 409A.

 

Section 22. Notification of Election Under Section 83(b) of the Code.

 

If any Participant shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under Section 83(b) of the
Code, such Participant shall notify the Company of such election within ten (10)
days after filing notice of the election with the Internal Revenue Service.

 

Section 23. No Fractional Shares.

 

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan. The Administrator shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

Section 24. Beneficiary.

 

A Participant may file with the Administrator a written designation of a
beneficiary on such form as may be prescribed by the Administrator and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, the executor or administrator of the Participant’s
estate shall be deemed to be the Participant’s beneficiary.

 

Section 25. Paperless Administration.

 

In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless documentation, granting or exercise of Awards by a
Participant may be permitted through the use of such an automated system.

 



-15-

 

 

Section 26. Severability.

 

If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.

 

Section 27. Clawback.

 

(a) If the Company is required to prepare a financial restatement due to the
material non-compliance of the Company with any financial reporting requirement,
then the Committee may require any Section 16 Officer to repay or forfeit to the
Company, and each Section 16 Officer agrees to so repay or forfeit, that part of
the Incentive Compensation received by that Section 16 Officer during the
three-year period preceding the publication of the restated financial statement
that the Committee determines was in excess of the amount that such Section 16
Officer would have received had such Incentive Compensation been calculated
based on the financial results reported in the restated financial statement. The
Committee may take into account any factors it deems reasonable in determining
whether to seek recoupment of previously paid Incentive Compensation and how
much Incentive Compensation to recoup from each Section 16 Officer (which need
not be the same amount or proportion for each Section 16 Officer), including any
determination by the Committee that a Section 16 Officer engaged in fraud,
willful misconduct or committed grossly negligent acts or omissions which
materially contributed to the events that led to the financial restatement. The
amount and form of the Incentive Compensation to be recouped shall be determined
by the Committee in its sole and absolute discretion, and recoupment of
Incentive Compensation may be made, in the Committee’s sole and absolute
discretion, through the cancellation of vested or unvested Awards, cash
repayment or both.

 

(b) Notwithstanding any other provisions in this Plan, any Award which is
subject to recovery under any Applicable Laws, government regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such Applicable Law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

 

Section 28. Governing Law.

 

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Nevada, without giving effect to principles of conflicts of law of such
state.

 

Section 29. Indemnification.

 

To the extent allowable pursuant to applicable law, each member of the Board and
the Administrator and any officer or other employee to whom authority to
administer any component of the Plan is designated shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be a party or in which he or she may be
involved by reason of any action or failure to act pursuant to the Plan and
against and from any and all amounts paid by him or her in satisfaction of
judgment in such action, suit, or proceeding against him or her; provided,
however, that he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such individuals may
be entitled pursuant to the Company’s Articles of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

 

Section 30. Titles and Headings, References to Sections of the Code or Exchange
Act.

 

The titles and headings of the sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

 



Section 31. Successors.

 

The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company.

 

Section 32. Relationship to other Benefits.

 

No payment pursuant to the Plan shall be taken into account in determining any
benefits under any pension, retirement, savings, profit sharing, group
insurance, welfare, or other benefit plan of the Company or any Affiliate except
to the extent otherwise expressly provided in writing in such other plan or an
agreement thereunder.

 

 

-16-

 



